Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 2 is renumbered to claim 35.
Claim 3 is renumbered to claim 36.
Claim 7 is renumbered to claim 37.
Claim 8 is renumbered to claim 38.
Claim 9 is renumbered to claim 39.
Claim 11 is renumbered to claim 40.
Claim 12 is renumbered to claim 41.
Claim 13 is renumbered to claim 42 and first line delete “12” and insert “41”.
Claim 14 is renumbered to claim 43.
Claim 15 is renumbered to claim 44.
Claim 16 is renumbered to claim 45.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Patent Trial and Appeal Board reversed instant claims 18-19.  And applicant amended instant claims 18-19 so that they are now in independent form.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627